EXHIBIT 10.22

 

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Amendment to Loan and Security Agreement is entered into as of February 15,
2001 (the “Amendment”), by and between BANK SINOPAC, LOS ANGELES BRANCH and FAR
EAST NATIONAL BANK (individually, a “Lender” and collectively, the “Lenders”)
and INTEGRATED PACKAGING ASSEMBLY CORPORATION, a Delaware corporation, and OSE,
INC., a California corporation (individually a “Borrower” and collectively, the
“Borrowers”).

 

RECITALS

 

Borrowers and Lenders are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 1, 2000, as amended (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

I. The following definitions are hereby added or shall replace existing
definitions in Section 1.1 of the Agreement as follows:

 

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Servicing Agent with reference to the most recent
Borrowing Base Certificates delivered by Borrowers.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of such Borrower’s representations and
warranties to Lenders set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Lenders as a
consequence of any Collateral audits done pursuant to Section 6.3 in Lender’s
reasonable judgment and upon notification thereof to Borrowers in accordance
with the provisions hereof. Unless otherwise agreed to by Lenders, Eligible
Accounts shall not include the following:

 

(a) Accounts that the account debtor has failed to pay within ninety (90) days
of invoice date;

 

(b) Accounts with respect to which the account debtor is an officer, employee,
or agent of Borrower;

 

(c) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the account debtor may be conditional;

 

(d) Accounts with respect to which the account debtor is an Affiliate of
Borrower;

 

(e) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Servicing Agent believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and

 

(f) Accounts the collection 9fwhich Servicing Agent reasonably determines to be
doubtful

 

“Revolving Committed Line” means the facility under which Borrowers may request
Advances under Section 2.1.1 in an amount up to Eighteen Million Dollars
($18,000,000).

 

“Revolving Maturity Date” means August 15, 2001

 

2 Section 2.1.1(a) is hereby replaced in its entirety with the following:

 

“(a) Subject to and upon the terms and conditions of this Agreement, each
Lender, severally and not jointly, agrees to make Advances to each Borrower
and/or Borrowers in an individual amount



--------------------------------------------------------------------------------

not to exceed such Lender’s Commitment and in an aggregate amount not to exceed
the lesser of (i) the Borrowing Base or (ii) the Revolving Committed Line.
Subject to the terms and conditions of this Agreement, amounts borrowed pursuant
to this Section 2.1.1 may be repaid and reborrowed at any time prior to the
Revolving Maturity Date.”

 

3 Section 2.1.1(g) is hereby added to the Agreement:

 

“(g) The Administrative Agent and Borrowers have entered into that certain
Business Loan Agreement dated November 29,2000, as amended, whereby
Administrative Agent has extended a loan to Borrowers of up to Seven Million
Dollars ($7,000,000) (the “Sinopac Loan”). Borrowers and Lenders agree that all
credit extensions made to Borrowers under the Sinopac Loan shall be considered
Advances under the Revolving Committed Line hereunder and shall be secured by
the Collateral, and the separate Sinopac Loan shall hereby terminate.”

 

4 Section 2.1.1(h) is hereby added to the Agreement:

 

(h) Lock Box Account. Borrowers shall open and maintain with Servicing Agent an
account (the “Lock Box Account”) into which all funds received by Borrowers from
any source shall immediately be deposited. Borrowers shall direct all account
debtors to mail or deliver all checks or other forms of payment for amounts
owing to Borrowers to a post office box designated by Servicing Agent, over
which Servicing Agent shall have exclusive and unrestricted access. Servicing
Agent shall collect the mail delivered to such post office box, open such mail,
and endorse and credit all items to the Lock Box Account. Borrowers shall direct
all account debtors or other persons owing money to Borrowers who make payments
by electronic transfer of funds to wire such funds directly to the Lock Box
Account. Borrowers shall hold in trust for Lenders all amounts that Borrowers
receive despite the directions to make payments to the post office box or Lock
Box Account, and immediately deliver such payments to Servicing Agent in their
original form as received from the account debtor, with proper endorsements for
deposit into the Lock Box Account. Borrowers irrevocably authorizes Servicing
Agent to transfer to the Lock Box Account any funds that have been deposited
into any other accounts or that Lenders have otherwise received. Borrowers shall
not establish or maintain any accounts with any Person other than Servicing
Agent except for accounts opened in the ordinary course of business from which
all funds are transferred on a daily basis to the Lock Box Account. Lenders
shall have all right, title and interest in all of the items from time to time
in the Lock Box Account and their proceeds. Neither of Borrowers nor any person
claiming through a Borrower shall have any right or control over the use of, or
any right to withdraw any amount from, the Lock Box Account, which shall be
under the sole control of Servicing Agent.”

 

5 Section 2.2 is hereby replaced in its entirety with the following:

 

“Section 2.2 Over advances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Committed Revolving Line or the Borrowing Base at any
time, Borrowers shall immediately pay to Servicing Agent, for the benefit of
Lenders, in cash, the amount of such excess.”

 

6. Section 2.3(a) is hereby replaced in its entirety with the following:

 

“(a) Interest Rate. Except as set forth in Section 2.3(b), any Advances shall
bear interest on the average daily balance thereof, at a per annum rate equal to
the Prime Rate plus one half of one percent (0.50%).”

 

7. Section 5.4 of the Agreement is hereby replaced in its entirety with the
following

 

“Section 5.4 Bona Fide Eligible Accounts. The Eligible Accounts are bona fide
existing obligations. The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account debtor.
Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.”

 

8. The following new paragraphs are hereby added to the end of Section 6.3 of
the Agreement:

 

“Within fifteen ( 15) days after the last day of each month and together with
any Advance request pursuant to Section 2.1.1, Borrowers shall each deliver to
Servicing Agent a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit F hereto.



--------------------------------------------------------------------------------

 

Lenders shall have a right from time to time initially and thereafter to audit
each of Borrower’s Accounts and appraise Collateral at such Borrower’s expense,
provided that such audits will be conducted no more often than every twelve (12)
months unless an Event of Default has occurred and is continuing.”

 

9. Section 6.9 of the Agreement is hereby replaced in its entirety with the
following:

 

[Intentionally Omitted].”

 

10 Section 6.10 of the Agreement is hereby replaced in its entirety with the
following

 

[Intentionally Omitted].”

 

11. As a condition to the effectiveness of this Amendment, Servicing Agent shall
have received, in form and substance satisfactory to Servicing Agent, the
following:

 

(a) this Amendment, duly executed by Borrowers;

 

(b) a certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

 

(c) a legal opinion duly executed by Borrowers’ counsel;

 

(d) corporate guarantee and resolutions duly executed by ORIENT SEMICONDUCTOR
ELECTRONICS, LIMITED;

 

(e) a non-refundable loan fee (includes collateral audit fee) of $90,000 (to be
distributed by Servicing Agent to Lenders prorata), outstanding legal fees, plus
any Bank Expenses, including attorneys’ fees and expenses, relating to this
Amendment; and

 

(f) such other documents, and completion of such other matters, as Lenders may
reasonably deem necessary or appropriate.

 

12. Exhibits A-l and A-2, and Exhibit p of the Agreement are hereby replaced in
their entirety by the Exhibit A-l and A-2 and Exhibit D attached hereto and
incorporated therein by this reference.

 

13. Exhibit F attached hereto is hereby added to the Agreement and incorporated
therein by this reference.

 

14. Lenders waive Borrowers’ violations of Section 6.9 for the quarters ending
June 30, 2000, September 30, 2000, and December 31, 2000 as such section was in
effect prior to this Amendment. Lenders do not waive any other failure by
Borrower to perform its Obligations under the Loan Documents. This waiver is not
a continuing waiver with respect to any failure to perform any Obligation after
the date of this Amendment.

 

15. Borrowers represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

16. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Lenders under the Agreement, as in effect prior to the date hereof. Borrowers
ratify and reaffirm the continuing effectiveness of all promissory notes,
guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.



--------------------------------------------------------------------------------

 

INTEGRATED PACKAGING ASSEMBLY CORPORATION

 

By:                                                                     

 

Title:                                                                  

 

BANK SINOPAC, LOS ANGELES BRANCH

By:                                                                     

 

Title:                                                                  

Maximum Commitment: $12,000,000

Pro Rata Share: 66.7%

 

FAR EAST NATIONAL BANK

By:                                                                     

Title:                                                                  

Maximum Commitment: $6,000,000

Pro Rata Share: 33.3%



--------------------------------------------------------------------------------

EXHIBIT A-l

INTEGRATED PACKAGING ASSEMBLY CORPORATION

AND OSE, INC.

 

REVOLVING PROMISSORY NOTE

 

$12,000,000

  

San Jose. California

    

February 15,2001

 

FOR VALUE RECEIVED, INTEGRATED PACKAGING ASSEMBLY CORPORATION a Delaware
corporation, and OSE, INC., a California corporation {individually a “Borrower”
and collectively, the “Borrowers”), jointly and severally, promise to pay to the
order of Bank SinoPac, Los Angeles Branch the “Lender”) the principal amount of
Twelve Million Dollars {$12,000,000) or, if less, the aggregate amount of
Advances as defined in the Loan Agreement referred to below) made by Lender to a
Borrower pursuant to the Loan Agreement referred to below outstanding on the
Revolving Maturity Date (as defined in the Loan Agreement referred to below).
All unpaid amounts of principal and interest shall be due and payable in full on
the Revolving Maturity Date.

 

Borrowers also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times which shall be
determined in accordance with the provisions of the Loan Agreement.
Notwithstanding any other limitations contained in this Note, Lender does not
intend to charge and Borrowers shall not be required to pay any interest or
other fees or charges in excess of the maximum permitted by applicable law. Any
payments in excess of such maximum shall be refunded to the Borrower or credited
against principal.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
Servicing Agent described in the Loan Agreement. Until notified of the transfer
of this Note, each Borrower shall be entitled to deem Lender or such person who
has been so identified by the transferor in writing to the a Borrower as the
holder of this Note, as the owner and holder of this Note.

 

This Note is referred to in, and is entitled to the befits of, the Amended and
Restated Loan and Security Agreement dated as of December 1, 2000, and amended
by that certain Amendment to Loan and Security Agreement dated February 15,2001,
and as amended from time to time (the “Loan Agreement”) among the Borrowers, the
financial institution named therein and the Agents. The Loan Agreement, among
other things, (i) provides for the making of advances (the “Advances”) by Lender
to a Borrower from time to time in an aggregate amount not to exceed at anytime
outstanding the U.S. dollar amounts stated therein, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on accounts of principal herein prior to the
maturity hereof upon the, terms and conditions therein specified.

 

The terms of this Note are subject to amendment only in the manner provided in
the Load Agreement.

 

No reference herein to the Loan Agreement and no provision of this Note or the
Loan agreement shall alter or impair, the obligation of Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective time and in the, currency herein prescribed.

 

Borrowers promise t pay all costs and expenses, including reasonable attorneys’
fees, incurred in the collection and enforcement of this Note. Borrowers hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused Note to be executed and delivered
by its duly authorized officer, as of the date and the place first above
written.

 

INTEGRATED PACKAGING ASSEMBLY CORPORATION

     

OSE, INC

BY:                                                                     

     

BY:                                                                     

 

TITLE:                                                               

     

 

TITLE:                                                               



--------------------------------------------------------------------------------

EXHIBIT A-2

INTEGRATED PACKAGING ASSEMBLY CORPORATION

AND OSE, INC.

 

REVOLVING PROMISSORY NOTE

 

$6,000,000

  

San Jose. California

    

February 15,2001

 

FOR VALUE RECEIVED, INTEGRATED PACKAGING ASSEMBLY CORPORATION a Delaware
corporation, and OSE, INC., a California corporation {individually a “Borrower”
and collectively, the “Borrowers”), jointly and severally, promise to pay to the
order of Bank SinoPac, Los Angeles Branch the “Lender”) the principal amount of
Six Million Dollars {$6,000,000) or, if less, the aggregate amount of Advances
as defined in the Loan Agreement referred to below) made by Lender to a Borrower
pursuant to the Loan Agreement referred to below outstanding on the Revolving
Maturity Date (as defined in the Loan Agreement referred to below). All unpaid
amounts of principal and interest shall be due and payable in full on the
Revolving Maturity Date.

 

Borrowers also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times which shall be
determined in accordance with the provisions of the Loan Agreement.
Notwithstanding any other limitations contained in this Note, Lender does not
intend to charge and Borrowers shall not be required to pay any interest or
other fees or charges in excess of the maximum permitted by applicable law. Any
payments in excess of such maximum shall be refunded to the a Borrower or
credited against principal.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
Servicing Agent described in the Loan Agreement. Until notified of the transfer
of this Note, each Borrower shall be entitled to deem Lender or such person who
has been so identified by the transferor in writing to the a Borrower as the
holder of this Note, as the owner and holder of this Note.

 

This Note is referred to in, and is entitled to the befits of, the Amended and
Restated Loan and Security Agreement dated as of December 1, 2000, and amended
by that certain Amendment to Loan and Security Agreement dated February 15,2001,
and as amended from time to time (the “Loan Agreement”) among the Borrowers, the
financial institution named therein and the Agents. The Loan Agreement, among
other things,

(i) provides for the making of advances (the “Advances”) by Lender to a Borrower
from time to time in an aggregate amount not to exceed at anytime outstanding
the U.S. dollar amounts stated therein, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on accounts of principal herein prior to the maturity
hereof upon the, terms and conditions therein specified.

 

The terms of this Note are subject to amendment only in the manner provided in
the Load Agreement.

 

No reference herein to the Loan Agreement and no provision of this Note or the
Loan agreement shall alter or impair, the obligation of Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective time and in the, currency herein prescribed.

 

Borrowers promise to pay all costs and expenses, including reasonable attorneys’
fees, incurred in the collection and enforcement of this Note. Borrowers hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused Note to be executed and delivered
by its duly authorized officer, as of the date and the place first above
written.

 

INTEGRATED PACKAGING ASSEMBLY CORPORATION

     

OSE, INC

BY:                                                                     

     

BY:                                                                     

 

TITLE:                                                               

     

 

TITLE:                                                               